Citation Nr: 0826386	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension claimed due to or aggravated 
by an acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to a compensable rating for residuals of a 
pilonidal cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

Because the veteran has claimed that arteriosclerotic heart 
disease and/or hypertension is caused or aggravated by PTSD, 
the claim is inextricably intertwined with the PTSD claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the 
claims must be deferred pending the outcome of the PTSD 
claim. 

Service connection for psoriasis and PTSD and a compensable 
rating for a service-connected pilonidal cyst scar are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Psoriasis and Pilonidal Cyst Scar

In December 2007, the veteran's representative argued that a 
September 2004 VA dermatology compensation examiner did not 
address the etiology of psoriasis nor did the examiner 
discuss the veteran's reportedly painful symptoms associated 
with the service-connected pilonidal cyst scar.  The Board 
agrees that the examination report is deficient in this 
respect.  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2007).  Bierman v. Brown, 6 Vet. App. 125, 
129 (1994).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a).  38 C.F.R. § 3.304 (f).  In April 2005, R.G. 
Barcena, M.D., the veteran's private psychiatrist, offered 
three diagnoses; those of PTSD, major depression, and simple 
phobia.  The psychiatrist noted that PTSD stemmed from 
stressors incurred in Vietnam.  This diagnosis is in 
controversy, however.

According to a January 2006 VA consultation report, three VA 
health professionals offered an Axis I diagnosis of "PTSD 
subclinical" thus connoting very mild PTSD.  The 
contributing stressors listed on Axis IV were "Vietnam 
memories."  The consultation report notes that the veteran 
took Sonata(r) and Lexapro(r), which are used to treat insomnia, 
depression, and anxiety disorders.  The examiners did not 
address whether the subclinical nature of the veteran's PTSD 
might indicate that his medications were achieving the 
desired effects.  The author or authors of the examination 
report noted that the full criteria for PTSD were not met 
because the veteran was dealing appropriately with his 
intrusive memories and dreams and the disease was not 
provoking family or social dysfunction, which suggests that 
the PTSD medications are effective.  Depression and phobia 
were not mentioned, which also suggests that the medications 
are effective.  Because a diagnosis of PTSD related to active 
service was offered by the private psychiatrist, the claim 
should be developed further. 

Service connection for PTSD also requires a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

No conclusive evidence of combat such as a combat award or 
decoration has been submitted, but the veteran has reported 
that a rocket attack killed a nearby service comrade.  In 
Cohen, supra, the United States Court of Appeals for Veterans 
Claims (Court) stressed that involvement in such an attack 
could be construed as combat with the enemy.  Thus, VA's duty 
to assist requires that an attempt be made to corroborate 
either a claimed stressor or participation in combat, in 
which case specific stressor corroboration is unnecessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
the AOJ will attempt to verify his 
claimed PTSD stressors through official 
records.  He should be invited to submit 
any additional evidence, including any 
lay witness statement of service 
comrades, which might corroborate his 
claim of surviving any mortar attack or 
ground assault or handling deceased or 
wounded-in-action.  The AOJ should 
request that he provide any additional 
information regarding his reported 
stressors or combat-support activity.  To 
the extent possible, this information 
should include the approximate month and 
location of any claimed stressful event 
that occurred.  Advise the veteran that 
although it is stressful for him to 
recall such details, any additional 
information could help his appeal.  

2.  To the extent possible, the AOJ 
should thereafter prepare a summary of 
claimed stressors.  This summary and any 
unit information should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  Ask the agency 
for any information that might 
corroborate the veteran's alleged 
stressors, including unit morning 
reports, after-action reports, lessons 
learned, unit historical records, records 
of attacks, casualties, decorations 
awarded, and the location of his unit 
during the veteran's tour of duty.

Following a response from JSRRC, the AOJ 
should then readjudicate the PTSD claim.  
If service connection is granted for 
PTSD, the AOJ should the readjudicate the 
veteran's claim for service connection 
for arteriosclerotic heart disease with 
hypertension as secondary to PTSD.  In 
the event that any action taken remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case, and an opportunity to respond.  
Thereafter, the case should again be 
returned to the Board for further 
appellate consideration.

3.  The AOJ should arrange for the 
dermatologist who performed the September 
2004 VA dermatological examination to 
review the pertinent evidence in the 
claims file and offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that psoriasis was caused by 
active service.  Regarding whether or not 
psoriasis is attributable to active 
service, the dermatologist should also 
offer an opinion addressing whether it is 
at least as likely as not (50 percent or 
greater probability) that the service-
connected pilonidal cyst scar is painful 
under any condition, such as the work 
environment.  The veteran may be 
reexamined, if necessaryThe physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  If 
the requested physician is not available, 
a qualified substitute may be used.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
psoriasis and pilonidal cyst claims.  If 
the benefits sought remain denied, these 
issues should be added to the 
supplemental statement of the case 
requested above and the veteran should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition in this matter.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If further VA examination is scheduled, the appellant is 
advised that failure to report for examination without good 
cause may result in the denial of the claim.  38 C.F.R. § 
3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


